Case 1:04-cr-00385-LMB Document 516 Filed 08/04/20 Page 1 of 4 PageID# 3352



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
      Plaintiff,                     )
                                     )
v.                                   ) Case No. 1:04-cr-385 (LMB)
                                     )
ALI AL-TIMIMI,                       )
                                     )
      Defendant.                     )
____________________________________)

       RESPONSE TO GOVERNMENT’S FIRST NOTICE OF SUPPLEMENTAL
                           AUTHORITY

       Defendant Dr. Ali Al-Timimi briefly responds to the First Notice of Supplemental

Authority that the government filed yesterday afternoon, Dkt. No. 515, which cited a new Second

Circuit decision in Hassoun v. Searls, — F.3d —, No. 20-2056-CV, 2020 WL 4355275 (2d Cir.

July 30, 2020). The Hassoun case is inapposite to Al-Timimi’s emergency motion for several

reasons:

       1.      Although Al-Timimi’s case is a national security prosecution that involves serious

charges and complex legal theories, it is not a terrorism case. Al-Timimi was neither accused of

any acts of terrorism nor charged with any terrorism offenses. Moreover, the government’s effort

to establish a terrorism enhancement at sentencing was denied by both the U.S. Probation Office

and this Court. See Sentencing Tr., July 13, 2005 [Dkt. No. 147] at 18-19; see also id. at 17.

Were it otherwise, Al-Timimi would unlikely have been permitted to remain free during his trial

and again after his conviction pending sentencing.

       2.      The defense has also not, as the government seems to suggest, claimed that

anyone has a First Amendment right to “provide trained fighters to the Taliban for the purpose of
Case 1:04-cr-00385-LMB Document 516 Filed 08/04/20 Page 2 of 4 PageID# 3353



harming Americans overseas.” Dkt. No. 515 at 2-3. To the contrary, no witness testified that Al-

Timimi directly said to join the Taliban. Instead, the government argued that this was Al-

Timimi’s intent, relying for example on evidence that included an email that Al-Timimi later

wrote about Mullah Omar and the Taliban. The defense will not attempt to relitigate that issue

here, but suffice it to say that the witnesses split over what Al-Timimi said at the 9/16 dinner

gathering, and the government candidly acknowledged that its witnesses were “subject to

significant impeachment.”1 One of the defense’s appellate positions is that there is a substantial

First Amendment question over whether alleged statements at issue in this case are sufficiently

specific to give rise to criminality—not whether anyone has a right to instruct others to join the

Taliban.

       3.      The Hassoun case also has no doctrinal applicability here because it involves

alien removal statutes that do not apply to United States citizens such as Al-Timimi.

       4.      As a final point, the defense notes that all of the convicted principals, including

Kwon, Hasan, Royer, Chapman, and Khan, appear to no longer be in federal custody at all—thus

further undermining the government’s dangerousness argument.




1
        See, e.g., Trial Tr., April 12, 2005 [Dkt. No. 153] at 1654 (government at bench
conference on day 6 of trial: “If I could just say, this is not a surprise to anyone, that our
witnesses, our cooperating witnesses are subject to significant impeachment, and we don’t have a
tape recording of what happened on September 16. We have a couple of documents that tend to
corroborate what Ali Al-Timimi’s position was with respect to his supporting the Taliban.”)


                                                 2
Case 1:04-cr-00385-LMB Document 516 Filed 08/04/20 Page 3 of 4 PageID# 3354



Dated: August 4, 2020       Respectfully submitted,

                                                /s/___________________
                            Thomas Michael Huff, Virginia Bar No. 73587
                            Thomas M. Huff, Attorney-at-Law
                            P.O. Box 2248
                            Leesburg, VA 20177
                            Telephone: 703.665.3756
                            Facsimile: 571.354.8985
                            thuff@law.gwu.edu

                            Jonathan Turley (pro hac vice)
                            The George Washington University Law School
                            2000 H Street, NW
                            Washington, D.C. 20052
                            (202) 994-7001 (telephone)
                            (202) 508-6200 (facsimile)
                            jturley@law.gwu.edu

                            Attorneys for Defendant Dr. Ali Al-Timimi




                                     3
Case 1:04-cr-00385-LMB Document 516 Filed 08/04/20 Page 4 of 4 PageID# 3355




                                  CERTIFICATE OF SERVICE

       I certify that on August 4, 2020, I will file the foregoing document on the CM/ECF

system, which will then serve it by electronic notification on all parties of record. This Court’s

designated Classified Information Security Officer has confirmed that the present motion may be

filed on the public docket.


                                                                  /s/___________________
                                              Thomas Michael Huff, Virginia Bar No. 73587
                                              Thomas M. Huff, Attorney-at-Law
                                              P.O. Box 2248
                                              Leesburg, VA 20177
                                              Telephone: 703.665.3756
                                              Facsimile: 571.354.8985
                                              thuff@law.gwu.edu




                                                 4
